Title: 100. A Bill Directing the Method of Proceeding upon Impeachments, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the process against any person impeached by resolution of the House of Delegates shall be summons, attachments and distress, bearing teste, the first of them the day of emanation, and the others the return-day of the process preceeding, and shall be issued and signed by the clerk of the said court. A copy of the articles of impeachment shall be delivered to the party accused, whensoever he shall require it, and the court shall from time to time make such rules for compelling him to answer and bringing the matter to issue speedily as to them shall seem reasonable; and every fact so put in issue shall be tried by a jury.
 